Citation Nr: 1645756	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-23 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for diabetes.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disorders.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for sarcoidosis.

REPRESENTATION

Veteran represented by:	North Carolina Department of Veterans Affairs 


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1996 through August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2016, the appellant testified at a Board hearing via videoconference before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of file. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The issues of entitlement to service connection for an acquired psychiatric disorder, hypertension, diabetes, and sarcoidosis are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the August 2009 decision denying entitlement to service connection for an acquired psychiatric disorder, hypertension, and diabetes is final. The Veteran was notified of this decision and did not file a notice of disagreement or new and material evidence within one year of the decision.

2. Evidence submitted since the August 2009 rating decision is new and material and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision denying entitlement to service connection for an acquired psychiatric disorder, hypertension, and diabetes is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.200, 20.302 (2015).

2.  New and material evidence has been received to reopen the previously denied claims of service connection for an acquired psychiatric disorder, hypertension, and diabetes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable outcome of this appeal with respect to whether new and material evidence has been received to reopen the Veteran's claims, no discussion of compliance with VA's duties to notify and assist is necessary.


New and Material Evidence 

In an August 2009 rating decision, VA denied entitlement to service connection for an acquired psychiatric disorder, hypertension, and diabetes. The Veteran did not appeal; therefore, the August 2009 rating decision became final. 38 U.S.C.A. § 7105 (West 2014). In March 2010, the Veteran filed a motion for reconsideration of these previously denied issues. 

When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. 

The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist. Id. 

Since the August 2009 rating decision, the Veteran has provided lay evidence and testimony stating that the symptoms of his disorders began during or shortly after service. These statements are presumed credible and taken together with the objective medical evidence of diagnoses and post-service treatment for depression, hypertension, and diabetes; raise a reasonable possibility of substantiating the claims by triggering the VA's duty to assist.  Accordingly, the petition to reopen is granted and the claims are reopened. 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

New and material evidence having been received; the claim for entitlement to service connection for hypertension is reopened.

New and material evidence having been received; the claim for entitlement to service connection for diabetes is reopened.


REMAND

Remand is necessary to afford the Veteran VA examinations to determine whether he has an acquired psychiatric disorder, diabetes, hypertension, or sarcoidosis that is related to service. 

VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159 (c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86  (2006) (noting that the evidence need only "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

An August 1998 service treatment record noted a history of high blood pressure.  At separation a reading of 136/75 was recorded.  Hypertension was not noted in the attached history to this report.  In May 2000 post-service treatment record, the Veteran's blood pressure was 141/69.  The Veteran was subsequently diagnosed with hypertension.  

An in-service January 1999 medical evaluation board report showed the Veteran had lost the ability to enjoy recreational activities due to his knee pain.  An August 2000 treatment record showed the Veteran reported mild depression and was depressed during his military service.  

The Veteran contends that he was first treated for diabetes in the "early part of 2000."  Treatment records from May and September 2003 showed the Veteran had a history of and treatment for diabetes.

Regarding the Veteran's claim for sarcoidosis, although he was not diagnosed until 2010, the Veteran contends that the shortness of breath and difficulty breathing he experienced during service were early symptoms of his disorder.  Additionally, the Veteran stated that he was exposed to lava dust in service, which may have affected his lungs.

The Board finds that the evidence is sufficient to meet the McLendon criteria.  McLendon, supra.  To date, the Veteran has not been afforded VA examinations to determine the nature and etiology of his claimed disorders. Therefore, the Board finds that remand is necessary to afford the Veteran VA examinations prior to adjudicating these claims. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding treatment records and associate them with the claims file.  If it is determined that any pertinent private treatment has been provided, the Veteran's assistance in obtaining those records should be requested as needed.  All attempts to obtain records should be documented in the claims folder.

2. After obtaining any outstanding records, (but whether or not records are obtained) schedule the Veteran for a VA examination(s) to determine the nature and etiology of his claimed disorders. The claims file should be made available to the examiner(s) for review and the examiner(s) should state in the examination report that the claims file has been reviewed. An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

a. Regarding his claim for an acquired psychiatric disorder, the examiner should provide appropriate testing for any current psychiatric disorder and provide all relevant diagnoses.

The examiner should offer an opinion as to whether any currently diagnosed psychiatric disorder is at least as likely as not (50 percent or greater likelihood) related to the Veteran's active duty service.

The examiner should also opine as to whether any currently diagnosed psychiatric disorder is at least as likely as not (50 percent or greater likelihood) caused by or aggravated by the Veteran's service-connected disorders.

b. Regarding his claim for diabetes, the examiner should offer an opinion as to whether any the Veteran's currently diagnosed diabetes is at least as likely as not (50 percent or greater likelihood) related to the Veteran's active duty service, including having its onset during service.

c. Regarding his claim for hypertension, the examiner should offer an opinion as to whether any currently diagnosed hypertension is at least as likely as not (50 percent or greater likelihood) related to the Veteran's active duty service, including the elevated blood pressure readings during and after service

d. Regarding his claim for sarcoidosis, the examiner should offer an opinion as to whether any currently diagnosed sarcoidosis is at least as likely as not (50 percent or greater likelihood) related to the Veteran's active duty service, including any in-service respiratory symptoms and/or exposure to lava dust.

e. In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, private opinions, and medical literature. A complete rationale must be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative must be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


